Citation Nr: 1104378	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1974.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for hearing loss of the left 
ear and a right knee disability.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


FINDINGS OF FACT

1.  On September 3, 2010, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to service 
connection for a right foot disability, the Board received 
notification from the appellant that a withdrawal of this appeal 
is requested.

2.  There is no competent medical nexus evidence of record 
indicating that the Veteran has an eye disability which is 
causally or etiologically related to the Veteran's service in the 
military.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to service connection for a right foot 
disability, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  At 
the outset of his September 3, 2010, Board hearing, the appellant 
indicated that he wished to withdraw his appeal of the issue of 
entitlement to service connection for a right foot disability.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to that issue 
and it is dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in May 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the May 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an eye disability.

The Veteran has not been diagnosed with an eye disability.  In 
this regard, the Board acknowledges that the Veteran's available 
service treatment records indicate that the Veteran had a 
contusion of the right eye in June 1972 and blurry vision of the 
left eye after hitting his eye.  However, the Veteran's service 
treatment records indicate that these were acute and resolved.  
Furthermore, the Veteran's January 1974 Report of Medical 
Examination for purposes of separation does not show any related 
eye complaints or disabilities.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation ... .").  Additional post-service 
treatment records also are negative for evidence of treatment for 
or diagnoses of an eye disability.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (holding that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).

More significantly, the Veteran was afforded a VA examination in 
June 2008 which found that he did not have a current eye 
disability upon examination.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (stating that "Congress specifically limits 
entitlement to service-connected disease or injury to cases where 
such incidents have resulted in a disability.").   Thus, there 
currently is no persuasive medical nexus evidence of record 
indicating the Veteran developed an eye disability during or as a 
result of his active service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (holding that, in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'").  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status typically do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran has not shown, however, that he has the 
expertise required to diagnose an eye disability.  An eye 
disability is not the type of disorder capable of lay diagnosis.  
Nor is the Veteran competent to offer an opinion regarding any 
causal relationship between this claimed disability and active 
service.  While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing that the Veteran does not currently 
have an eye disability which could be attributed to active 
service.

As there is a preponderance of the evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal of the issue entitlement to service connection for a 
right foot disability is dismissed.

Entitlement to service connection for an eye disability is 
denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been provided with 
VA examinations which address whether the Veteran's claimed left 
ear hearing loss and right knee disability are related to his 
service.  In this regard, the Board acknowledges that the Veteran 
had a private audiological examination in September 2006 and that 
an August 2010 letter from Beltone states that the Veteran had 
severe high frequency hearing loss related to his military 
service.  However, it is unclear whether the Veteran's left ear 
hearing loss is considered impaired for VA purposes, according to 
38 C.F.R. § 3.385, and if so, whether it is causally or 
etiologically related to his military service.  Moreover, 
although the Board notes that the Veteran's service treatment 
records do not show any treatment for a right knee disability 
during the Veteran's service or evidence of any acoustic trauma, 
the Board notes that the Veteran claims that, even absent an 
acute event or injury during service, his cumulative service 
resulted in his current claimed disabilities.   Consequently, 
additional clinical evaluation is needed to resolve these medical 
issues.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's claimed left ear 
hearing loss and right knee disability.   See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature and severity of any 
current left ear hearing loss.  If the 
Veteran's left ear hearing loss is 
considered a disability for VA purposes, 
the examiner is requested to opine as to 
whether it is related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, the Veteran's available service 
medical records, and pertinent post-service 
medical records.  The requested 
determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his claimed right knee 
disability.  The VA examiner(s) is 
requested to opine as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his claimed right 
knee disability, if any, is related to his 
service in the military, to include any 
alleged injuries during his period of 
military service.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

3.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate his claims of entitlement 
to service connection for left ear hearing 
loss and a right knee disability.  If the 
benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


